Reno, Attorney General,
This will acknowledge receipt of your letter of February 15, 1939, in which you call attention to the fact that the Council *607of the Borough of McKees Rocks, Pennsylvania, as of November 2,1923, enacted the following ordinance:
“All vehicles shall proceed with due caution especially making turns, in crossing streets and crosswalks and in passing other vehicles, and no driver shall so operate any vehicle as to endanger the life or safety of any. person.”
In connection with said ordinance you ask to be advised whether fines collected upon prosecutions brought for violations of said ordinance must be remitted to the Department of Revenue by the magistrate or other officer imposing such fines, or whether such magistrate or other officer may lawfully pay such fines to the treasurer of the borough.
Section 1212 of The Vehicle Code of May 1, 1929, P. L. 905, as amended by the Act of July 16, 1935, P. L. 1056, reads as follows:
“Section 1212. Enforcement of Local Ordinances.—
“ (b) Prosecutions brought under any local ordinance, rule, regulation, or for common law offenses, which are based on a violation for which there is a specific penalty provided in this act, shall be deemed and considered as having been brought under this act, and the disposition of the fines and forfeitures shall be so governed.”
A reading of the ordinance before us and sections 1001, 1008, 1012, and 1013 of The Vehicle Code of the Commonwealth of Pennsylvania, enacted in 1929, together with its amendatory provisions, leads unalterably to the conclusion that the aforesaid sections of our Vehicle Code cover every conceivable violation that a motorist could commit through failure to operate motor vehicles with due caution in making turns, in crossing-streets and sidewalks, in passing other motor vehicles, or in operating any motor vehicle so as to endanger the life or safety of any person.
Under these circumstances any motorist who violates any of the provisions of the ordinance before us would have to be prosecuted under the aforesaid provisions of The Vehicle Code of Pennsylvania.
*608Section 1207(a) of The Vehicle Code of 1929, as amended by the Act of June 29, 1937, P. L. 2329, reads as follows:
“Section 1207. Disposition of Fines and Forfeitures.—
“(a) All fines and penalties collected under the provisions of this act for violations of the same, and all bail forfeited, shall be paid to the department, and transmitted to the State Treasury, and credited to the ‘General Fund’, except those collected for violations of the provisions of sections nine hundred and three (903), nine hundred and five (905), one thousand and two (1002), one thousand and eleven (1011), one thousand and fifteen (1015), one thousand and eighteen (1018), one thousand and twenty (1020), one thousand and twenty-six (1026), one thousand and twenty-eight (1028) of this act, committed within cities, boroughs, incorporated towns, and townships, which fines and penalties and all bail forfeited shall be paid to the treasurer of the city, borough, incorporated town, or township wherein the violation occurred, to be used by such city, borough, incorporated town, or township, for the construction, repair, and maintenance of the highways thereof: Provided, That all fines and penalties collected and all bail forfeited for violations of the provisions of section one thousand and sixteen (1016), committed within cities, boroughs, and incorporated towns, shall be paid to the treasury of the city, borough, or incorporated town wherein the violation occurred, to be used by such city, borough, incorporated town for the construction, repair, and maintenance of the highways thereof: And provided further, That all fines and penalties collected, and all bail forfeited for violations of the provisions of subsection (/) of section six hundred twenty (620), shall be paid to the treasury of the county wherein the violation occurred, to be used by such county for the payment of physicians’ fees for the examination of persons accused of violating the provisions of the said section. Any balance remaining in the *609treasury of the county at the expiration of the calendar year, and not payable for physicians’ services rendered, shall be used for county highway purposes.” (Italics supplied.)
In view of the conclusions above set forth, together with the amended provisions above quoted, you are advised that no prosecutions may lawfully be brought under the provisions of the ordinance above referred to, and that whenever prosecutions are erroneously brought under said ordinance they shall be considered as having been brought under, and in accordance with,. The Vehicle Code, supra, and fines shall be imposed in accordance with the appropriate section of the code, which fines shall be disposed of in accordance with section 1207(a) aforesaid.